SuPRemMe CoOuRT
oF
NevaDA

(1 }087\ oR

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOSEPH WAYNE JONES, No. 85625
Appellant,
ve riLeED
THE STATE OF NEVADA, NOV 22 2022
Respondent.

 

 
 

ORDER DISMISSING APPEAL

These are pro se notices of appeal from an order revoking
probation and amended judgment of conviction. Eighth Judicial District
Court, Clark County; Christy L. Craig, Judge.

This court’s review of this appeal reveals a jurisdictional defect.
Specifically, the district court entered the order revoking probation and
amended judgment of conviction on August 11, 2022. Appellant did not file
the notices of appeal, however, unti] November 1, 2022, and November 8,
2022, well after the expiration of the 30-day appeal period prescribed by
NRAP 4(b). Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
(explaining that an untimely notice of appeal fails to vest jurisdiction in this
court). Accordingly, this court concludes that it lacks jurisdiction to

consider this appeal, and
ORDERS this appeal DISMISSED.

thetce, t

Hardesty

AV GEM Jd. a— JJ.

 

 

Stiglich Herndon

27-Aol1a

 

 

 
Supreme Court
‘OF
Nevapa

(O) 1O4TA eR

ce:

Hon. Christy L. Craig, District Judge
Joseph Wayne Jones

Attorney General/Carson City

Clark County District Attorney
Eighth District Court Clerk